DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 20 August 2021.  As directed by the amendment: claims 18, 24-27, and 35 have been amended; claims 20-23 and 36 have been cancelled; and no claims have been added. Thus, claims 18, 19, 24-35, and 37 are presently pending in this application. 
Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection made in the previous office action.
Reasons for Allowance
Claims 18, 19, 24-35, and 37 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Young et al (US 2015/0174325), fails to disclose or make obvious a device as described in claim 18. Specifically, Young fails to disclose or make obvious a medicament delivery device, in combination with all of the elements of the claim, comprising a lock member with a pair of spaced apart longitudinally extending arms where “each longitudinally extending arm has a distal free end having a first transversal inwardly extending lip and a distal top edge.” Instead, Young discloses a medicament delivery device (Fig. 1) with a removable cap assembly (34; Fig. 6) with longitudinally extending arms (60) that deflect inward in a transversal direction and an opening (in the form of a gap between the arms). These arms (60) have an outwardly extending lip rather than an inwardly extending lip as required by the claims. It would not have been obvious to a person of ordinary skill in the art to rearrange the extending lip with respect to the housing (26) because the arms (60) need to be able to engage with protrusions (64) in order to be flexed out of the way to remove the cap (34) from the housing (26). In addition, it would not be obvious to a person of ordinary skill in the art to consider the lip (68) as inwardly extending because of how the arms (60) flex to disengage from the protrusions (64).
Young, fails to disclose or make obvious a device as described in claim 35. Specifically, Young fails to disclose or make obvious a removable cap assembly, in combination with all of the other elements of the claim, with a first position to prevent an activation member from moving into a retracted position and “a second position … [where] the resilient structure of the inner tubular integrity lock member is configured to interact with the second engaging structure of the housing for preventing the removable cap assembly from moving into the first position.” Instead, Young discloses a removable cap assembly (34; Fig. 7) with a first position (Fig. 7) where a resilient structure (60) that engages with a first engaging structure (64) and a second engaging structure (66) to prevent an activation member (18) from moving into a retracted position (Fig. 2). Young fails to disclose or make obvious a second position where the same resilient member (60) engages with the second engaging member (66) to prevent the cap (34) from moving into the first position (Fig. 7).
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 18 and 35. Claims 19, 24-34, and 37 are allowed for incorporating the above allowable limitations due to their respective dependencies on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783              
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783